DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on January 25, 2022 is acknowledged. Claims 1-6 remain pending. Applicant amended every claim. 
Response to Arguments
The amendment necessitated the new grounds of rejection below, rendering moot Applicant’s arguments with respect to the claims. However, some of the rejections set forth in the previous Office action are maintained because they were not addressed by the amendment or Applicant’s remarks.   
Priority
As indicated in the previous Office action, the disclosure of the prior-filed application 16/882,156 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the claims of this application. Consequently, the instant application will not be afforded benefit to application 16/882,156.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The limitation “said the energy absorption value” in step cc of claim 1 is grammatically incorrect. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 1 has been amended to include new step q. The specification fails to provide support for the amendment. The specification is devoid of disclosure directed to the subject matter encompassed by step q, and given that Applicant did not provide citation to the specification that supposedly provides support for the amendment, step q constitutes new matter.   
Likewise, step x constitutes new matter. The specification is devoid of disclosure directed to repetition of method steps until a result changes.
Claim 1 has also been amended to encompass a method in which an unknown sample is compared to a reference sample with no virus therein, and compared with a second reference sample with a known virus therein. The specification does not provide support for the amendment.   
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because there is no antecedent basis for the limitation “the virus of interest” in step k.  
Claim 1 is also indefinite because the limitation “measuring the radio wave phase of said reference biological sample” in step o is inherently indefinite. It is unclear how a biological sample comprises a measurable radio wave phase. The limitation appears to intend to convey a step of measuring a change in the phase of the radio waves after the radio waves have passed through the reference biological sample. Further clarification regarding the nature of step o is requested.  
Claim 1 is also indefinite because the scope of the limitation “measuring the magnetic reluctance” in steps “p” and w is indefinite. According to the specification, the magnetic reluctance appears to be a calculated value derived from phase (change) measurement, not a measured value. Further clarification regarding the nature of the limitation is requested (i.e. whether it is derived mathematically, or whether it is actually measured using an equipment). 

Claim 1 is also indefinite because step q is inherently indefinite. It is unclear how repeating the same steps produces a different result. A parameter must be adjusted to produce a different result, and it is unclear what is being changed or adjusted to achieve the different result set forth in step q.  
In addition, step q recites “recording said radio wave frequency”, meaning the limitation refers to the “radio wave frequency” recited in step m. That said, the nature of the radio waves used in the method is unclear. Specifically, it is unclear whether the radio waves used to conduct the method are random radio waves of unknown frequency, given that the frequency of said radio waves has to be determined in step q.    
Claim 1 is also indefinite because the limitation “measuring the radio wave phase of said first known biological sample” in step v is inherently indefinite. It is unclear how a biological sample comprises a measurable radio wave phase. The limitation appears to intend to convey a step of measuring a change in the phase of the radio waves after the radio waves have passed through the first known biological sample. Further clarification regarding the nature of step v is requested.  
Claim 1 is also indefinite because there is no antecedent basis for the limitation “the signal” in step x. 
In addition, it is unclear to which radio wave frequency the limitation “said radio wave frequency” in claim x refers. It is not even clear whether the radio wave frequency used to interrogate the first known biological sample is the same radio wave frequency as the radio wave frequency used to interrogate the reference biological sample. 
In addition, it is unclear how repeating the same steps produces a different result. A parameter must be adjusted to produce a different result, and it is unclear what is being changed or adjusted to achieve the different result set forth in step x.   
Claim 1 is also indefinite because steps bb and ff are indefinite. It is unclear to what “the value” refers. Because steps bb and ff involve measuring the energy emitted by the device AND the energy absorbed by the sample, two values are generated in each step.  

In step ii of claim 1, it is unclear to what the limitation “said energy absorbed from said device capable of emitting radio waves” refers. According to steps dd and hh, there is:
1) energy absorbed from said device capable of emitting radio waves of said reference biological sample;
2) energy absorbed from said device capable of emitting radio waves of said first known biological sample; and
3) energy absorbed from said device capable of emitting radio waves of said second suspect biological sample. 
Claim 1 is also indefinite because the logic set forth in step ii is dubious. Because the composition of the second suspect biological sample is unknown, it can potentially contain additional components (e.g. protein, bacteria) that can result in the difference identified in step ii. Consequently, it is unclear how the existence of a difference alone can be the basis for the conclusion set forth in step ii.
As a general matter, claim 1 is also indefinite because the nexus between many of the method steps is unclear. Consequently, the purposes of said steps is unclear. For example, the purposes of: 
1) measuring magnetic reluctance of each of the samples;
2) measuring the energy emitted by the device as set forth in steps bb and ff; and
3) steps cc and gg;
are unclear. 
These steps appear to play no role in ultimately determining the composition of the second suspected biological sample (e.g. no calculation involving magnetic reluctance is recited subsequent to the step of measuring magnetic reluctance). 
Claim 3 is indefinite because the claim recites a Markush group of two frequency bands, even though claim 1 recites a specific frequency. 
Claim 4 is indefinite because of the limitation “preferably”. It is unclear whether the limitation renders the subject matter of the claim optional. 
multiple of an original wave. In this instance, 920THz corresponds to the original wave. That said, a “harmonic” of 920 THz cannot be a radio wave.   
Claim 5 is indefinite because it is unclear whether the “fundamental frequency” refers to the fundamental frequency of the “unknown virus” or the fundamental frequency of the “suspected biological sample” as a whole (i.e. the fundamental frequency of: the unknown virus, the medium in which the unknown virus exists, other miscellaneous components of the sample, etc.). 
Claim 5 is also indefinite because the composition of the suspected biological sample is unknown. Consequently, the means by which the radio wave frequency (the radio wave frequency mentioned in step m) is chosen such that it corresponds to the fundamental frequency of the suspected biological sample is unclear.  
Claim 6 is indefinite because it contradicts claim 1. According to step n of claim 1, the energy absorption by the reference biological sample is measured. That said, claim 6 specifying that the energy absorption is a stored value (e.g. it is retrieved from a database) contradicts step n of claim 1.    
Due to the indefiniteness of the claims, no claim will be examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As indicated above, the limitation “preferably” in claim 4 renders the subject matter of the claim optional. Consequently, the claim fails to further limit the claimed invention. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Conclusion

Al Ahmad (US 2015/0104783 A1) discloses a method of analyzing a suspected biological sample to determine the presence of a virus (see abstract), the method comprising:
-collecting said suspected biological sample and placing said suspected biological sample in a second container (resonator) (see [0071]-[0072]); 
-exposing said suspected biological sample in said second container to radio waves having a radio wave frequency (RF) (see [0072]); 
-measuring the energy absorption of said radio waves by said suspected biological sample (i.e. phase shift in RF after interacting with the sample) (see [0072]-[0073]); and
-comparing said energy absorption of said suspected biological sample in said second container to a database to determine the identity, and thus the presence, of the virus (see [0073] and [0076]). 
While Al Ahmad does not explicitly disclose the use of a reference sample, Al Ahmad discloses that the detection of a virus in the suspected biological sample is based on a change in energy absorption exhibited by the suspected sample (see [0005]) caused by the presence of the virus in the suspected sample (see [0076]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to further conduct the following steps to enable one to ascertain said change:  
-collecting a reference biological sample that does not have the virus (i.e. a sample identical to the suspected sample except for the presence of viruses) and placing said reference biological sample in a first container (resonator); 
-exposing said reference biological sample in said first container to the same radio waves used to interrogate the suspected biological sample; 
-measuring the energy absorption of said radio waves by said reference biological sample (i.e. measuring the phase change in the radio waves caused by the reference biological sample); and
-calculating a difference in the energies absorbed (phase shift of the RF) by the reference biological sample and the suspected biological sample to determine the identity of the virus, wherein the difference corresponds to a radio frequency that is resonant with the structure of the virus (i.e. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PAUL S HYUN/Primary Examiner, Art Unit 1796